DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see Applicant’s Arguments/Remarks, filed July 16, 2021, with respect to the 35 U.S.C. 102 and 35 U.S.C. 103 rejections have been fully considered and are persuasive in view of the incorporation of the previously indicated allowable subject matter into the independent claims.  The previous 35 U.S.C. 102(a)(1) rejections of claims 1, 3-4, 8-9, 11-12, and 16, and the previous 35 U.S.C. 103 rejections of claims 5 and 13 have been withdrawn. 

Allowable Subject Matter
3.	Applicant cancelled claims 2 and 10.
4.	Claims 1, 3-9, and 11-20 are allowed.
5.	Claims 1, 3-9, and 11-20 are renumbered.
6.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Xie (U.S. Pat. Pub. 2017/0169574) fails to anticipate or render obvious a system for detecting abnormal motions in activity sequences, comprising: a processor, operatively connected to the memory and the display device, and configured to execute the motion analysis application to perform a plurality of difference calculations between the motion windows of the query activity sequence and the corresponding motion windows in the reference activity sequence based on at least one criterion associated with physical meaning, the difference calculations including an orientation difference calculation and a motion difference calculation, and performing a 
Claim 9 is allowed because the closest prior art, Xie (U.S. Pat. Pub. 2017/0169574) fails to anticipate or render obvious a method for detecting abnormal motions in activity sequences comprising: performing a plurality of difference calculations between the motion windows of the query activity sequence and the corresponding motion windows in the reference activity sequence based on at least one criterion associated with physical meaning, the difference calculations including an orientation difference calculation and a motion difference calculation; and performing a fusion of the plurality of difference calculations to determine abnormality of the motion windows, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Claim 17 is allowed because the closest prior art, Xie (US Pat. Pub. 2017/169574) fails to anticipate or render obvious a non-transitory computer readable medium comprising instructions of a motion analysis application that, when executed by one or more processors, cause the one or more processors to perform a plurality of difference calculations including an orientation difference calculation and a motion difference calculation; and perform a fusion of the plurality of difference calculations to determine abnormality of the motion windows, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598.  The examiner can normally be reached on M to F, 9:30 am to 6 pm CT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached at 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL D LEE/               Primary Examiner, Art Unit 2862                                                                                                                                                                                         	7/30/2021